Mr. Chibe Justice Prewitt
delivered the opinion of the Court.
The only question here is one of fact. The defendant below, plaintiff in error here, insists that there is no material evidence to support the judgment of the Court below.
The plaintiff below, Lemon Harvey, was an employee of B. J. Reynolds Tobacco Company. On December 15, 1958, he suffered an accidental injury to his left eye, arising out of and in the course of his employment in that a steel pin flew out of the top of a barrel into the left eye of plaintiff, breaking his glasses and the glass injuring his eye.
The plaintiff testified that a piece of metal struck his eyeglasses and fragments entered his eye. He insisted that his defective vision was thereby further impaired. He further insisted that his eye became red and swollen and gave him much pain.
"We think the medical testimony brought out at the trial showed that the plaintiff sustained an injury to his left eye, and that the degree of disability ranged from fifty to sixty per cent. The trial court fixed the disability to the eye of plaintiff at twenty per cent.
*122We have many times held that this Court, in a Workmen’s Compensation case, will not disturb the finding of a trial court if supported by any material evidence. Creme Enamel Co. v. Jamison, 188 Tenn. 211, 217 S.W. 2d 945; Milne v. Sanders, 148 Tenn. 602, 228 S.W. 702; McBrayer v. Dixie Mercerizing Co., 178 Tenn. 135, 156 S.W.2d 408.
We find much material evidence to support the judgment below, and it must be affirmed.